         Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC, d/b/a
BRAZOS LICENSING AND
DEVELOPMENT
                                                          Civil Action No. 6:20-cv-00458
                Plaintiff,
                                                           JURY TRIAL DEMANDED
                        v.

MICROSOFT CORPORATION,

                Defendant.



    DEFENDANT MICROSOFT CORPORATION’S ANSWER TO PLAINTIFF’S
   COMPLAINT FOR PATENT INFRINGEMENT AND AFFIRMATIVE DEFENSES

       Defendant Microsoft Corporation (“Microsoft”) hereby responds to Plaintiff WSOU

Investments, LLC, d/b/a Brazos Licensing and Development’s (“WSOU”) Original Complaint

for Patent Infringement (“Complaint”). Microsoft denies all allegations in the Complaint,

whether express or implied, that are not specifically admitted below. Any factual allegation

below is admitted only as to the specific admitted facts and not as to any purported conclusions,

characterizations, implications, or speculations that arguably follow from the admitted facts.

Microsoft further denies that WSOU is entitled to the requested relief or any other relief.

                                  NATURE OF THE ACTION

       1.      This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

               Answer: Microsoft admits that this purports to be an action for alleged patent

               infringement arising under the patent laws of the United States, 35 U.S.C. §§ 1,




                                                 1
         Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 2 of 22




                et seq., including §§ 271, 281, 284, and 285, but denies that WSOU’s claims for

                patent infringement have merit.

                                           THE PARTIES

        2.      Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Ave, Suite 6, Waco, Texas 76701.

                Answer: Microsoft lacks knowledge or information sufficient to form a belief as

                to the allegations in this paragraph and therefore denies the same.

        3.      On information and belief, Defendant Microsoft Corporation is incorporated

under the laws of Washington State with its principal place of business at 1 Microsoft Way,

Redmond, Washington 98052. Microsoft may be served with process through its registered agent

Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.

                Answer: Admitted.

        4.      On information and belief, Microsoft has been registered to do business in the

state of Texas under Texas SOS file number 0010404606 since about March 1987.

                Answer: Microsoft admits that it is registered to conduct business in the State of

                Texas with a filing number of 10404606.

        5.      On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least 2002.

                Answer: This paragraph states legal conclusions to which no answer is required.

                To the extent an answer is called for, Microsoft admits that it has corporate sales

                offices in Austin and San Antonio, Texas, and had a retail store in Austin, Texas.

                Microsoft denies the remaining allegations of this paragraph.




                                                    2
         Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 3 of 22




                                 JURISDICTION AND VENUE

       6.      This is an action for patent infringement which arises under the Patent Laws of

the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

               Answer: Microsoft admits that this purports to be an action for alleged patent

               infringement arising under the patent laws of the United States, 35 U.S.C. §§ 1,

               et seq., including §§ 271, 281, 284, and 285, but denies that WSOU’s claims for

               patent infringement have merit. Microsoft lacks knowledge or information

               sufficient to form a belief as to the truth of the remaining allegations in this

               paragraph and therefore denies the same.

       7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

               Answer: This paragraph states legal conclusions to which no answer is required.

               To the extent an answer is called for, Microsoft admits that the complaint is based

               on the patent laws of the United States and asserts subject matter jurisdiction

               under 28 U.S.C. §§ 1331 and 1338(a). Microsoft lacks knowledge or information

               sufficient to form a belief as to the truth of the remaining allegations in this

               paragraph and therefore denies the same.

       8.      This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of

jurisdiction over Microsoft would not offend traditional notions of fair play and substantial

justice because Microsoft has established minimum contacts with the forum. For example, on

information and belief, Microsoft has committed acts of infringement in this judicial district, by




                                                  3
         Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 4 of 22




among other things, selling and offering for sale products that infringe the asserted patent,

directly or through intermediaries, as alleged herein.

                Answer: This paragraph states legal conclusions to which no answer is required.

                To the extent an answer is called for, Microsoft admits that this Court has

                personal jurisdiction over Microsoft for purposes of this litigation and denies the

                remaining allegations of this paragraph.

       9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

                Answer: This paragraph states legal conclusions to which no answer is required.

                To the extent an answer is called for, Microsoft admits that venue is proper in this

                District under 28 U.S.C. § 1400(b) for purposes of this litigation. Microsoft denies

                that this is a convenient venue and denies the remaining allegations of this

                paragraph.

       10.      This district was deemed to be a proper venue for patent cases against Microsoft

in actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation); 6-

19-cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); 6-19-cv-00399 (Neodron Ltd. v. Microsoft

Corporation).

                Answer: Microsoft admits that lawsuits against it have been filed in this district

                in case numbers 6:19-cv-572, 6:19-cv-687, and 6:19-cv-399. Microsoft denies

                that this is a convenient venue and denies the remaining allegations of this

                paragraph.




                                                  4
         Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 5 of 22




        11.     On information and belief, Microsoft maintains a variety of regular and

established business locations in the judicial district, including its Corporate Sales Office

Locations, Retail Store Locations, and Datacenter Locations.

                Answer: This paragraph states legal conclusions to which no answer is required.

                To the extent an answer is called for, Microsoft admits that it has a corporate sales

                office at 10900 Stonelake Boulevard, Suite 225, Austin, Texas. Microsoft admits

                that it had a retail store at 3309 Esperanza Crossing, Suite 104, Austin, Texas.

                Microsoft admits that it has a corporate sales office at Concord Park II, 401 East

                Sonterra Blvd., Suite 300, San Antonio, Texas.

        12.     On information and belief, Microsoft operates multiple corporate sales offices in

the judicial district, and these offices constitute regular and established places of business.

                Answer: This paragraph states legal conclusions to which no answer is required.

                To the extent an answer is called for, Microsoft admits that it has a corporate sales

                office at 10900 Stonelake Boulevard, Suite 225, Austin, Texas, and Microsoft

                admits that it has a corporate sales office at Concord Park II, 401 East Sonterra

                Blvd., Suite 300, San Antonio, Texas. Microsoft denies the remaining allegations

                of this paragraph.

        13.     On information and belief, Microsoft employs hundreds of employees within its

corporate sales offices located in the judicial district.

                Answer: Microsoft admits that it has employees at its corporate sales offices in

                Austin, Texas and San Antonio, Texas. Microsoft denies the remaining

                allegations of this paragraph.




                                                    5
            Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 6 of 22




           14.   On information and belief, Microsoft has an established place of business in this

judicial district known as “Corporate Sales Office: Austin” located at 10900 Stonelake

Boulevard, Suite 225, Austin, TX, USA 78759 and “Microsoft Retail Store: The Domain”

located at 3309 Esperanza Crossing, Suite 104 Austin, TX 78758.




https://www.microsoft.com/en-us/about/officelocator?Location=78759

                 Answer: This paragraph states legal conclusions to which no answer is required.

                 To the extent an answer is called for, Microsoft admits that it has a corporate sales

                 office at 10900 Stonelake Boulevard, Suite 225, Austin, Texas. Microsoft admits

                 that it had a retail store at 3309 Esperanza Crossing, Suite 104, Austin, Texas.

                 Microsoft denies the remaining allegations of this paragraph.

           15.   On information and belief, Microsoft's “Corporate Sales Office: Austin” and

“Microsoft Retail Store: The Domain” locations were respectively assessed by the Travis County

Appraisal District in 2019 to have market values of over $2.3 million dollars and $2.7 million

dollars.




                                                   6
         Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 7 of 22




http://propaccess.traviscad.org/clientdb/SearchResults.aspx

               Answer: Microsoft admits that the 2020 appraised value of 10900 Stonelake Blvd B-

               225, Austin, TX 78759 by Travis County was $2,041,370. Microsoft admits that the

               2020 appraised value of 3309 Esperanza Crossing 104, Austin, TX 78758 by Travis

               County was $2,548,824.

       16.     On information and belief, Microsoft has another established place of business in

this judicial district known as “Corporate Sales Office: San Antonio” located at Concord Park II,

401 East Sonterra Boulevard, Suite 300, San Antonio, Texas 78258.




Source: Google Maps

               Answer: This paragraph states legal conclusions to which no answer is required.

               To the extent an answer is called for, Microsoft admits that it has a corporate sales

               office at Concord Park II, 401 East Sonterra Blvd., Suite 300, San Antonio,

               Texas. Microsoft denies the remaining allegations of this paragraph.

       17.     On information and belief, Microsoft owns and operates multiple datacenters in

the judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman

Boulevard, San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

               Answer: Microsoft admits that it operates data centers in San Antonio, Texas.



                                                 7
          Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 8 of 22




        18.      On information and belief, Microsoft utilizes its datacenter locations in this

judicial district as regular and established places of business. As a non-limiting example, the data

centers in San Antonio are referred to within Microsoft as “US Gov Texas.”

                 Answer: This paragraph states legal conclusions to which no answer is required.

                 To the extent an answer is called for, Microsoft admits that it operates data

                 centers in San Antonio, Texas.

        19.      On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                 Answer: Microsoft denies that the datacenter structure is infringing. Microsoft

                 lacks knowledge or information sufficient to form a belief about the truth of the

                 remaining allegations of this paragraph and therefore denies them.

              COUNT ONE – INFRINGEMENT OF U.S. PATENT NO. 7,388,868

        20.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

                 Answer: Microsoft repeats and realleges its responses to the foregoing paragraphs

                 as if fully set forth herein.

        21.      On June 17, 2008, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,388,868 (“the ’868 Patent”), entitled “Call-Routing Apparatus, and

Associated Method, for Providing Local Call Handling Functions in a Communication

Network.” A true and correct copy of the ’868 Patent is attached as Exhibit A to this Complaint.

                 Answer: Microsoft admits that the face of U.S. Patent No. 7,388,868 (“the ’868

                 Patent”), entitled “Call-Routing Apparatus, and Associated Method, for Providing




                                                   8
         Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 9 of 22




               Local Call Handling Functions in a Communication Network,” indicates an issue

               date of June 17, 2008, and that a copy of the ’868 Patent appears to be attached to

               the Complaint as Exhibit A. Microsoft denies the remaining allegations in this

               paragraph.

       22.     Brazos is the owner of all rights, title, and interest in and to the ’868 Patent,

including the right to assert all causes of action arising under the ’868 Patent and the right to any

remedies for the infringement of the ’868 Patent.

               Answer: Microsoft lacks knowledge sufficient to form a belief as to the truth of

               the allegations in this paragraph and therefore denies the allegations of the

               paragraph.

       23.     Microsoft makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to, voice

telephony services, including Enterprise Voice services on Microsoft Skype for Business Server

(collectively, the “Accused Products”).

               Answer: Microsoft admits that Skype for Business Server has been offered and

               provided in the United States. Microsoft denies the remaining allegations of this

               paragraph.

       24.     Skype for Business, for example, was developed by Microsoft and provides a

communication network for audio calls among other functions. Skype for Business Server offers

on-premises Enterprise Voice options for users to integrate the telephone System of their

organization with the Skype for Business Server deployment. Skype for Business services allow

users to initiate voice calls with other users, both inside and outside of an organization and to dial

9-1-1 in emergencies. Users can use Microsoft Cloud PBX services, including PBX services and




                                                  9
        Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 10 of 22




PSTN calling, by connecting their on-premises telephony infrastructure to services provided by

Skype for Business Online.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

               Answer: Microsoft admits that Skype for Business was developed by Microsoft

               and allows for audio calls and other functions. Microsoft also admits that Skype

               for Business Server in certain circumstances offers on-premises Enterprise Voice

               options that in certain circumstances can be integrated with an organization’s

               telephone system. Microsoft further admits that it offers Private Branch Exchange

               (PBX) capabilities and a way to connect to the Public Switched Telephone

               Network (PSTN) with various features, limitations, and options, subject to certain

               conditions and requirements. Those features include, in certain circumstances, the

               ability for a user to use a Skype for Business client to initiate voice calls with

               other users, both inside and outside of an organization. Microsoft denies the

               remaining allegations of this paragraph.

       25.     Skype for Business Server supports both central sites and branch sites. Branch site

options include deploying Survivable Branch Appliances or Survivable Branch Servers. Voice

resiliency refers to the ability of users to continue making and receiving calls if a central site that

hosts Skype for Business Server becomes unavailable, whether through a wide area network

(WAN) failure or another cause. If a central site fails, Microsoft designed its Enterprise Voice




                                                  10
        Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 11 of 22




service to continue uninterrupted through failover to a backup site. In the event of a WAN

failure, branch site calls are redirected to a local PSTN gateway.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

               Answer: Microsoft admits that Skype for Business Server can have both central

               sites and branch sites. Microsoft also admits branch site options can in certain

               circumstances include “Survivable Branch Appliances” or “Survivable Branch

               Servers.” Microsoft offers Private Branch Exchange (PBX) capabilities and a way

               to connect to the Public Switched Telephone Network (PSTN) with various

               features, limitations, and options, subject to certain conditions and requirements.

               Microsoft admits that, as of the filing of this Answer, an entry on its website

               (available at https://docs.microsoft.com/en-us/skypeforbusiness/plan-your-

               deployment/enterprise-voice-solution/enterprise-voice-resiliency) states that

               “[v]oice resiliency refers to the ability of users to continue making and receiving

               calls if a central site that hosts Skype for Business Server becomes unavailable,

               whether through a wide area network (WAN) failure or another cause. If a central



                                                11
        Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 12 of 22




               site fails, Microsoft designed its Enterprise Voice service to continue

               uninterrupted through failover to a backup site. In the event of a WAN failure,

               branch site calls are redirected to a local PSTN gateway.” Microsoft denies the

               remaining allegations of this paragraph.

       26.     The Skype for Business platform contains a Front End Server controller at the

central sites of the network that manage the registration of the calls and routing of the call in the

network in normal operations. The users can be registered with the central site.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

               Answer: Microsoft admits that Skype for Business includes a feature referred to

               as a “Front End Server” that in certain circumstances can redirect the client to a

               “Registrar” in a “Front End” pool. Microsoft denies the remaining allegations of

               this paragraph.

       27.     If the connection between the central site and a branch site becomes unavailable,

internal branch users continue to be registered with the Survivable Branch Appliance Registrar

and obtain uninterrupted voice service by using the Survivable Branch Appliance connection to

the PSTN.




                                                 12
         Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 13 of 22




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

                Answer: Microsoft admits that as of the filing of this Answer, an entry on its

                website (available at https://docs.microsoft.com/en-us/skypeforbusiness/plan-

                your-deployment/enterprise-voice-solution/enterprise-voice-resiliency) states that

                “[i]f the branch site's WAN connection to a central site becomes unavailable,

                internal branch users continue to be registered with the Survivable Branch

                Appliance Registrar and obtain uninterrupted voice service by using the

                Survivable Branch Appliance connection to the PSTN.” Microsoft also admits

                that internal branch users can continue to be registered with the Survivable

                Branch Appliance Registrar if the connection between the central site and branch

                site is unavailable. Microsoft denies the remaining allegations of this paragraph.

        28.     Resilient Enterprise Voice refers to branch-site resiliency, that is, the ability to

provide continuous Enterprise Voice service to branch site users in the event that the link to the

central site becomes unavailable. Local gateways are deployed at local branches. The Survivable

Branch Appliance routes all emergency calls such as a 911 call (or other internal or external

calls) to the local branch gateway in case of the communication failure between branch site and

central site.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live



                                                  13
        Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 14 of 22




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

               Answer: Microsoft admits that as of the filing of this Answer, an entry on its

               website (available at https://docs.microsoft.com/en-us/lyncserver/lync-server-

               2013-deploying-a-survivable-branch-appliance-or-server) states that “Resilient

               Enterprise Voice refers to branch-site resiliency, that is, the ability to provide

               continuous Enterprise Voice service to branch site users in the event that the link

               to the central site becomes unavailable.” Microsoft denies the remaining

               allegations of this paragraph.

       29.     Microsoft allows to administrators to create dialing plans and voice policies for

branch site users to correctly route the calls. To make an internal call within a branch, a setup can

allow users to just dial an extension number. When the WAN link between a branch site and

central site is unavailable, a call from a branch site can be routed over the PSTN when

normalization and translation rules are specified.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live




                                                 14
        Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 15 of 22




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

               Answer: Microsoft admits that administrators may in certain circumstances

               configure voice policies to route calls based on certain conditions. Microsoft

               denies the remaining allegations of this paragraph.

       30.     The PSTN is coupled to a Survivable Branch Appliance. If the branch site’s WAN

connection to a central site becomes unavailable, the internal branch continues to be registered

with the Survivable Branch Appliance Registrar and obtains uninterrupted voice service by using

the Survivable Branch Appliance connection to the PSTN.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

               Answer: Microsoft admits that administrators may in certain circumstances

               configure voice policies to route calls based on certain conditions. Microsoft

               denies the remaining allegations of this paragraph.

       31.     When the Survivable Branch Appliance receives any call by extension number

destined for the internal branch user, it routes the call to the user and the call gets connected. If

the call is destined for an external user, the call is routed using rules based on the extension

number. Users can also dial a PSTN number to make a call, in case of failure between central site

and branch site. For a 9-1-1 call, when the WAN link between a branch site and central site is

unavailable, a call from a branch site can be routed to the local branch gateway over the PSTN.




                                                  15
        Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 16 of 22




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

               Answer: Denied.

       32.     In view of preceding paragraphs, each and every element of at least claim 1 of the

’868 Patent is found in the Accused Products.

               Answer: Denied.

       33.     Microsoft has and continues to directly infringe at least one claim of the ’868

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

               Answer: Denied.




                                                  16
        Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 17 of 22




       34.     Microsoft has received notice and actual or constructive knowledge of the ’868

Patent since at least the date of service of this Complaint.

               Answer: Denied.

       35.     Since at least the date of service of this Complaint, through its actions, Microsoft

has actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ’868 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating

manuals, and other instructions on how to implement and configure the Accused Products.

Examples of such advertising, promoting, and/or instructing include the documents at:

                       •   https://support.office.com/en-us/article/change-your-presence-status-
                           in-skypefor-business-9b64eef5-47b8-46d8-a744-f490e6f88feb
                       •   https://support.office.com/en-us/article/control-access-to-your-
                           presenceinformation-in-skype-for-business-fea86e34-60cf-4dd0-bfb2-
                           169a42afd92c
                       •   https://docs.microsoft.com/en-
                           us/powershell/module/skype/getcsadminrole?view=skype-ps
                       •   https://docs.microsoft.com/en-
                           us/powershell/module/skype/setcsprivacyconfiguration?view=skype-
                           ps
                       •   https://docs.microsoft.com/enus/SkypeForBusiness/opbuildpdf/sfbotoc
                           /TOC.pdf?branch=live
                       •   https://docs.microsoft.com/en-us/skypeforbusiness/set-up-skype-for-
                           businessonline/configure-presence-in-skype-for-business-online
                       •   https://support.office.com/en-us/article/change-your-presence-status-
                           in-skypefor-business-9b64eef5-47b8-46d8-a744-f490e6f88feb

               Answer: Denied.

       36.     Since at least the date of service of this Complaint, through its actions, Microsoft

has contributed to the infringement of the ’868 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’868 Patent. The Accused Products are


                                                 17
        Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 18 of 22




especially made or adapted for infringing the ’868 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’868 Patent.

               Answer: Denied.

                                         JURY DEMAND

       WSOU’s jury demand contains no statements that require an admission or denial.

                                    REQUEST FOR RELIEF

       Microsoft denies all allegations that WSOU is entitled to any of the relief requested

against Microsoft in its Request for Relief, or any other relief. Microsoft denies any allegations

in the Request for Relief.

                             AFFIRMATIVE AND OTHER DEFENSES

       Microsoft asserts the following affirmative defenses, without assuming the burden of

proof when such burden would otherwise be on WSOU. In addition to the affirmative defenses

described below, Microsoft specifically reserves all rights to assert additional affirmative

defenses as additional information becomes available.

                                         FIRST DEFENSE
                                        (Non-infringement)

       Microsoft does not infringe and has not infringed, either literally or under the doctrine of

equivalents, directly, contributorily, by inducement, or jointly, any valid and enforceable claim

of the ’868 patent.

                                       SECOND DEFENSE
                                          (Invalidity)

       One or more claims of the ’868 patent, including but not limited to claim 1, are invalid

for failure to satisfy one or more conditions for patentability set forth in 35 U.S.C. § 101 et seq.,




                                                 18
        Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 19 of 22




including but not limited to sections 101, 102, 103, and 112, and the applicable provisions of

Title 37 of the Code of Federal Regulations. Prior art that invalidates the asserted claims will be

set forth in Microsoft’s invalidity contentions, amendments, and proposed amendments thereto.

                                       THIRD DEFENSE
                                 (Prosecution History Estoppel)

       To the extent WSOU alleges infringement under the doctrine of equivalents, WSOU’s

claims for relief are barred in whole or in part by prosecution history estoppel, claim vitiation,

and/or recapture. WSOU is estopped, based on statements, representations, and admissions made

during the prosecution before the USPTO of the patent application resulting in the ’868 patent, as

well as patent applications and proceedings related to the ’868 patent, from asserting that

Microsoft has infringed, directly or indirectly, one or more claims of the ’868 patent.

                                      FOURTH DEFENSE
                                      (Equitable Doctrines)

       WSOU’s claim for damages is barred or limited by the equitable doctrines of estoppel,

waiver, and/or other equitable doctrines.

                                       FIFTH DEFENSE
                                    (Limitations on Recovery)

       WSOU’s claim for damages is limited by and/or barred in whole or in part by 35 U.S.C.

§§ 286 and 287.

       WSOU is precluded from recovering costs under 35 U.S.C. § 288.

                                       SIXTH DEFENSE
                                    (Failure to State a Claim)

       WSOU fails to state a claim upon which relief may be granted.




                                                 19
          Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 20 of 22




                                        SEVENTH DEFENSE
                                        (No Injunctive Relief)

          WSOU is not entitled to any injunctive relief because, among other reasons, any alleged

injury is not immediate or irreparable, and WSOU has an adequate remedy at law for any alleged

injury.

                                 OTHER DEFENSES RESERVED

          Microsoft specifically reserves the right to assert additional affirmative defenses and

other defenses permitted under the Federal Rules of Civil Procedure, the patent laws of the

United States, and/or at law or in equity, as they may now exist, be discovered, or otherwise

become available based on discovery and further investigation in this case.

                                   DEMAND FOR JURY TRIAL

          Microsoft respectfully requests a trial by jury on all claims and issues so triable.



                                                     Respectfully submitted,

Date: September 3, 2020                              /s/ Barry K. Shelton
                                                     Barry K. Shelton
                                                     Texas State Bar No. 24055029
                                                     SHELTON COBURN LLP
                                                     311 RR 620 S, Suite 205
                                                     Austin, TX 78734
                                                     Telephone: (512) 263-2165
                                                     Fax: (512) 263-2166
                                                     bshelton@sheltoncoburn.com

                                                     Of Counsel

                                                     Michael J. Bettinger
                                                     Irene Yang
                                                     SIDLEY AUSTIN LLP
                                                     555 California St., Suite 2000
                                                     San Francisco, CA 94104
                                                     Telephone: (415) 772-1200
                                                     Fax: (415) 772-7400


                                                    20
Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 21 of 22




                               mbettinger@sidley.com
                               irene.yang@sidley.com

                               Richard A. Cederoth
                               John W. McBride
                               SIDLEY AUSTIN LLP
                               1 South Dearborn St.
                               Chicago, IL 60603
                               Telephone: (312) 853-7000
                               Fax: (312) 853-7036
                               rcederoth@sidley.com
                               jwmcbride@sidley.com

                               Attorneys for Defendant Microsoft Corporation




                              21
          Case 6:20-cv-00458-ADA Document 20 Filed 09/03/20 Page 22 of 22




                                   CERTIFICATE OF SERVICE

          I certify that on September 3, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                     /s/ Barry K. Shelton
                                                     Barry K. Shelton




                                                   22
